       CASE 0:17-cv-01884-PAM-HB Document 627 Filed 02/21/20 Page 1 of 8




                                                                        MINNEAPOLIS
                                                                        Suite 2200
 Kate M. Baxter-Kauf                                                    100 Washington Avenue South
 kmbaxter-kauf@locklaw.com                                              Minneapolis, MN 55401-2179
 Direct: 612.596.4007                                                   T 612.339.6900
                                                                        F 612.339.0981




                                     February 21, 2020

VIA ECF AND EMAIL

 The Honorable Hildy Bowbeer
 United States Magistrate Judge
 United States District Court
 632 Federal Building
 316 N. Robert Street
 St. Paul, MN 55101
 bowbeer_chambers@mnd.uscourts.gov

           Re:   In re EpiPen ERISA Litigation, Case No. 17-cv-01884 (PAM-HB)

Dear Judge Bowbeer,

      Plaintiffs submit this letter in accordance with the Court Minutes entered on
February 6, 2020 (ECF No. 565), as well as the parties’ discussion on the record at the case
management conference on February 6.

           Plaintiffs’ Overarching Concerns

       Plaintiffs are concerned that information central to this action will not be available
to the Court for consideration in conjunction with class certification because the
Defendants have refused or failed to make that information available (e.g., to identify or
make available witnesses with knowledge of the facts). As indicated in the status
conference and in all meet and confers with Defendants, Plaintiffs are happy to attempt to
work to find mutually convenient dates and locations for all noticed fact, expert, and
30(b)(6) depositions, and to attempt to narrow or reach compromise on Defendants’
objections and requests for documents in advance of the noticed 30(b)(6) depositions.

       However, Plaintiffs do not think that it is reasonable that at least three Defendant
groups have now indicated that their preferred scheduling for 30(b)(6) depositions is within
days of or even after the April 15, 2020 due date for Plaintiffs’ reply brief in support of
class certification, and have given no indication that the unscheduled fact depositions will
be completed in a similar fashion. Plaintiffs noticed these depositions in early January.


547031.3
       CASE 0:17-cv-01884-PAM-HB Document 627 Filed 02/21/20 Page 2 of 8
February 21, 2020
Page 2


Fact discovery closes in mid-May. Plaintiffs have a right to attempt to assemble evidence
relevant to class certification and the merits at trial, and to determine the order in which
they seek that discovery. That Defendants propose to delay relevant depositions until
nearly three months after amended notices have been served is neither fair to Plaintiffs nor
consistent with this Court’s directive at the February 6 status conference to the parties to
move towards resolution of any outstanding concerns. This is especially true given that
Plaintiffs originally noticed the 30(b)(6) depositions in June 2019, putting all Defendants
on notice that this type of testimony and evidence would be sought by Plaintiffs. As we
have communicated to Defendants, Plaintiffs offered early March dates for any necessary
expert depositions, and all parties seem to agree that such depositions should be completed
with sufficient time before Plaintiffs’ April 15 reply brief due date. Based on the time-
honored principle that what is good for the goose is good for the gander, Plaintiffs believe
that any and all 30(b)(6) depositions should be completed on or before April 3, 2020, and
that fact depositions should be completed in approximately the same time frame. Plaintiffs
have been clear about their needs in the litigation and the coming time pressures given the
short window remaining for fact discovery. Defendants cannot reasonably claim surprise
or a lack of knowledge that these depositions must be scheduled expeditiously.

       As of this letter, Plaintiffs believe that they will be able to work out any remaining
issues with regard to noticed 30(b)(6) topics and Defendants’ request to identify some
exhibits in advance of the deposition. However, given the amount of time remaining in
fact discovery and the number of depositions left to complete, Plaintiffs hope that any
lingering disputes could be decided through the Court’s IDR process.

Status of Deposition Scheduling and 30(b)(6) Notices and Topics with Defendants

      Plaintiffs served amended notices for five 30(b)(6) depositions on Defendants on
January 10, 2020.

           Plaintiffs noticed the depositions of 13 party fact witnesses on January 14, 2020.

           The depositions were noticed to begin in early February 2020.

           Express Scripts Defendants

       On January 22, prior to the February 6 case management conference, Plaintiffs met
and conferred with the Express Scripts Defendants regarding the 30(b)(6) notice and
scheduling of fact witnesses. Plaintiffs also received written objections to the 30(b)(6)
topics and a proposal for document exchange prior to the 30(b)(6) deposition from the
Express Scripts Defendants via letter on February 1.

       After the case management conference, on February 7, the parties further met and
conferred on the Express Scripts Defendants’ objections, including with regard to topics


547031.3                                         2
       CASE 0:17-cv-01884-PAM-HB Document 627 Filed 02/21/20 Page 3 of 8
February 21, 2020
Page 3


for which the Express Scripts Defendants indicated they would not provide testimony,
certain definitional objections, the relevant time period, and the possibility of Plaintiffs
providing documents in advance of the deposition. Plaintiffs are open to providing certain
documents in advance to the extent it aids the Express Scripts Defendants in preparing a
witness or witnesses but would oppose any attempt to limit the scope of the topics or
testimony, or the preparation obligations, to those identified documents. Plaintiffs hope
that they will be able to resolve the issues they have discussed with the Express Scripts
Defendants in the near future.

        As indicated in the chart below, the parties have scheduled two of the three noticed
fact witness depositions for the Express Scripts Defendants. The Express Scripts
Defendants have indicated that they “hope to have a further update next week”—that is,
the week of February 24—on the outstanding fact witness but have not committed to a date
for further information or given any sense of when such a fact deposition may occur.
Yesterday, the Express Scripts Defendants proposed April 22 or April 23 for the deposition
of their 30(b)(6) witness or witnesses. Plaintiffs explained today that the proposed dates
are more than three months after Plaintiffs noticed the depositions and are after the date by
which Plaintiffs must file their reply in support of class certification. In light of these facts,
Plaintiffs asked the Express Scripts Defendants to provide dates no later than late March
or the first week of April (i.e., on or before April 3). We await a response.

           Defendant Prime

       On January 23 and 30, prior to the February 6 case management conference,
Plaintiffs met and conferred with Defendant Prime regarding the 30(b)(6) notice and
scheduling of fact witnesses.

        After the case management conference, on February 9, Defendant Prime served
Plaintiffs with its written objections to Plaintiffs’ Rule 30(b)(6) deposition notice. On
February 18, the parties met and conferred on Defendant Prime’s objections, including with
regard to certain topics on which Defendant Prime indicated it would not provide
testimony, the relevant time period, and the possibility of Plaintiffs providing documents
in advance of the deposition. Plaintiffs are open to providing certain documents in advance
to the extent it aids Defendant Prime in preparing a witness or witnesses but would oppose
any attempt to limit the scope of the topics or testimony to those identified documents or
counsel’s obligation to prepare a witness. Plaintiffs hope to resolve the issues they have
discussed with Defendant Prime in the near future.

       As indicated in the chart below, the parties have scheduled two of the three noticed
fact witness depositions for Defendant Prime. Defendant Prime has not proposed dates for
the remaining fact witness. Additionally, Defendant Prime has not yet proposed dates for
the deposition of its 30(b)(6) witness or witnesses, but has indicated that it believes that



547031.3                                        3
       CASE 0:17-cv-01884-PAM-HB Document 627 Filed 02/21/20 Page 4 of 8
February 21, 2020
Page 4


“late March or early April” is the timeframe it anticipates proposing. Plaintiffs requested
today that Defendant Prime provide dates no later than late March or the first week of April
(i.e., on or before April 3). We await a response.

           Optum and United Defendants

       On February 5, the day before the February 6 case management conference,
Plaintiffs met and conferred with the Optum and United Defendants regarding the 30(b)(6)
notice and scheduling of fact witnesses on January 23. Plaintiffs also received formal
objections to the 30(b)(6) topics and a proposal for document exchange prior to the 30(b)(6)
deposition for the Optum Defendants. On February 7 and 8, the United Defendants served
Plaintiffs with their written objections to Plaintiffs’ Rule 30(b)(6) deposition notice. On
February 12, the parties met and conferred on the Optum and United Defendants’
objections, including with regard to specific topics on which the Optum and United
Defendants indicated they would not provide testimony, the relevant time period, and the
possibility of Plaintiffs providing documents in advance of the deposition. Plaintiffs are
open to providing certain documents in advance to the extent it aids the Optum and United
Defendants in preparing a witness or witnesses but would oppose any attempt to limit the
scope of the topics or testimony to those identified documents or to limit counsel’s
obligation to prepare the witness for the full time period. Plaintiffs hope that they will be
able to resolve any outstanding issues in the near future.

       As indicated in the chart below, the parties have scheduled two of the four noticed
fact witness depositions for the Optum and United Defendants. The Optum and United
Defendants have not proposed dates for the remaining two fact witnesses. The Optum
Defendants have proposed April 2, 2020, in Irvine, California, for the deposition of their
30(b)(6) witness or witnesses, but a previous proposed date (March 26) for the deposition
of the United Defendants’ 30(b)(6) witness or witnesses was retracted and no new date has
yet been proposed. The United Defendants have indicated that they would be looking at
“April dates” for their next proposal; in confirming receipt of the information that March
26 would no longer work for the United Defendants’ 30(b)(6) witness or witnesses,
Plaintiffs requested that the United Defendants propose dates between now and late March.

           CVS Caremark Defendants

      On January 27, prior to the February 6 case management conference, Plaintiffs met
and conferred with the CVS Caremark Defendants regarding the 30(b)(6) notice and
scheduling of fact witnesses.

       After the case management conference, on February 12, Plaintiffs received formal
objections to the 30(b)(6) topics and a request that documents be provided prior to the
30(b)(6) deposition from the CVS Caremark Defendants. On February 19, 20, and 21, the
parties further met and conferred on the CVS Caremark Defendants’ objections, including


547031.3                                     4
       CASE 0:17-cv-01884-PAM-HB Document 627 Filed 02/21/20 Page 5 of 8
February 21, 2020
Page 5


the relevant time period, topics for which CVS Caremark indicated it would not provide
testimony, a proposal from the CVS Caremark Defendants regarding a “hybrid” 30(b)(1)
and 30(b)(6) deposition, and the possibility of Plaintiffs providing documents in advance
of the deposition. Plaintiffs are open to providing certain documents in advance to the
extent it aids the CVS Caremark Defendants in preparing a witness or witnesses but would
oppose any attempt to limit the scope of the topics or testimony to those identified
documents or to limit counsel’s obligation to prepare their witness on the full timeframe.
Plaintiffs hope that they will be able to resolve the issues they have discussed with the CVS
Caremark Defendants in the near future.

       As indicated in the chart below, the parties have scheduled one of the three noticed
fact witness depositions for the CVS Caremark Defendants. The CVS Caremark
Defendants proposed a date for an additional fact witness of April 23, but has not proposed
a dates for the remaining fact witness deposition. Additionally, the CVS Caremark
Defendants have not yet proposed dates for the deposition of their 30(b)(6) witness or
witnesses, but have indicated that they anticipate proposing dates the week of April 6, April
13, or April 22. Plaintiffs explained today that the proposed dates are more than three
months after Plaintiffs noticed the depositions, and are after the date by which Plaintiffs
must file their reply in support of class certification. In light of these facts, Plaintiffs asked
the CVS Caremark Defendants to provide dates no later than late March or the first week
of April (i.e., on or before April 3). We await a response.

Status of Deposition Scheduling and 30(b)(6) Notices and Topics with Mylan

       Prior to the February 6 case management process, on December 20, 2019, Plaintiffs
served a subpoena for one 30(b)(6) Deposition on non-Party Mylan, N.V., Mylan, Inc.,
Mylan Specialty L.P., and Mylan Pharmaceuticals, Inc. (“Mylan”), and on January 14,
2020, Plaintiffs served subpoenas for four fact witnesses of Mylan employees. On
January 31, 2020, the Defendants collectively served subpoenas on Mylan to produce the
transcripts for several witnesses that were taken in the MDL litigation in Kansas. Plaintiffs
met and conferred with Mylan regarding its subpoenas on January 23 and 31, during which
Mylan indicated that it would prefer to work with the parties jointly in order to limit
burdens to its witnesses. To that end, Plaintiffs met and conferred with Defendants on
February 4.

        After the case management conference, Plaintiffs, Defendants, and Mylan all met
and conferred on February 7. During that discussion, Plaintiffs relayed the Court’s
sentiment from the Court Minutes that Mylan’s presence would be welcome at the
upcoming case management conference. After that conference, Mylan’s counsel served a
letter objecting to Defendants’ transcript subpoenas on February 14. In that letter, Mylan
wrote that “Mylan is willing to meet and confer with Defendants regarding an appropriate
scope of discovery as to Mylan in the ERISA litigation, but only if Defendants provide



547031.3                                        5
       CASE 0:17-cv-01884-PAM-HB Document 627 Filed 02/21/20 Page 6 of 8
February 21, 2020
Page 6


Mylan with the names of the individuals whose deposition Defendants intend to seek.” As
a result, it is Plaintiffs’ understanding that the next steps required to break the logjam that
seems to be holding up scheduling requires that Defendants provide additional information
to Mylan, which, as of this letter, Defendants have not done. While Defendants have
indicated that they intend to cross-notice both the 30(b)(6) and the fact witness deposition
subpoenas served by Plaintiffs, they have not served formal notices, and have not given
any indication as to which, if any, additional Mylan fact witnesses they might seek to
depose.

       Plaintiffs understand Mylan’s concerns and are willing to work to attempt to
minimize the burden on Mylan as a third party. However, Plaintiffs believe that
Defendants have unreasonably undermined Plaintiffs’ ability to seek clearly relevant
discovery by unduly delaying their responses to Mylan and by failing to diligently meet
and confer. Plaintiffs have indicated to Mylan and Defendants that, notwithstanding their
ability to cross-notice any fact witnesses that Defendants may seek testimony from,
Plaintiffs have provided Mylan with the complete universe of fact discovery yet to be
sought from Mylan of which Plaintiffs are aware at this time.

      As indicated on the chart below, no depositions for either 30(b)(6) or fact witnesses
for Mylan have been scheduled.

Status of Deposition Scheduling for Defendants’ Expert Witnesses

      Defendants offered six expert witnesses in support of their opposition to Plaintiffs’
motion for class certification. Plaintiffs have requested dates in the first few weeks of
March to depose those experts. The status of negotiations for dates for any depositions of
those witnesses is summarized in the chart below, and Plaintiffs anticipate finalizing
necessary dates after assessing work papers in the next few days.

Noticed Deposition Chart

   As of this letter, the parties have noticed, but not completed, the following depositions.
Information added since the status conference on February 6 is highlighted.

   Noticed Deponent          Affiliated        Noticing      Noticed         Confirmed
                               With             Party         Date          Date & Time

 30(b)(6) of Express
                                             Plaintiffs         2/3
 Scripts

 Ed Adamcik               Express Scripts Plaintiffs           2/11




547031.3                                      6
       CASE 0:17-cv-01884-PAM-HB Document 627 Filed 02/21/20 Page 7 of 8
February 21, 2020
Page 7


   Noticed Deponent      Affiliated      Noticing    Noticed      Confirmed
                           With           Party       Date       Date & Time

 Anthony Grillo        Express Scripts Plaintiffs     2/12     2/25 at 9 a.m. CST

 Thomas Abson          Express Scripts Plaintiffs     2/13     3/5 at 8 a.m. CST

 30(b)(6) of Prime                      Plaintiffs     2/6

 Sue Scheid            Prime            Plaintiffs     2/4

 Chris Moen            Prime            Plaintiffs     2/5     3/13 at 9 a.m. CST

 Amy Olson             Prime            Plaintiffs     2/7     2/27 at 9 a.m. CST

 30(b)(6) of United                     Plaintiffs     2/4

 30(b)(6) of Optum                      Plaintiffs     2/5     4/2 at 11 a.m. CST

                                                               3/13 at 11 a.m.
 Heather Dibblee       Optum            Plaintiffs    2/10
                                                               CST

 Robert Lahman         Optum            Plaintiffs    2/11     4/3 at 11 a.m. CST

 Frederick Curtiss     Optum            Plaintiffs    2/12

 Tim Schwartz          United           Plaintiffs    2/13

 30(b)(6) of CVS                        Plaintiffs     2/7

 James Cichowski       CVS              Plaintiffs    2/18     3/20 at 9 a.m. CST

 Patricia Doruff       CVS              Plaintiffs    2/19

 Gary Loeber           CVS              Plaintiffs    2/20

 30(b)(6) of Mylan                      Plaintiffs    1/23

 Bruce Foster          Mylan            Plaintiffs    2/18

 Nicole Willing        Mylan            Plaintiffs    2/19

 Scott Sussman         Mylan            Plaintiffs    2/20




547031.3                                 7
       CASE 0:17-cv-01884-PAM-HB Document 627 Filed 02/21/20 Page 8 of 8
February 21, 2020
Page 8


   Noticed Deponent         Affiliated       Noticing     Noticed        Confirmed
                              With            Party        Date         Date & Time

 Thomas Theiss           Mylan             Plaintiffs        2/21

 LeeMore S. Dafny,
                         Prime Expert                        None
 PhD

 Thomas M. Donlon,       Prime Expert
 F.S.A., M.A.A.A.,                                           None
 F.C.A.

 David Dranove, Ph.D. Express Scripts                        None

 Dr. Daniel P. Kessler   Optum/United                        None

 Eric M. Gaier, Ph.D.    CVS                                 None

 Ernst R. Berndt, PHD    ESI/Optum/
                                                             None
                         United/CVS

Completed Depositions

       As of this letter, no additional depositions have been conducted beyond those noted
in connection with the February 6, 2020 status conference. See ECF No. 562 at 12.

       Please let us know if you have any questions. As you can see, Plaintiffs believe
there are several outstanding issues that may need to be resolved before the scheduled
March 19, 2020 status conference. If those issues cannot be resolved by the parties in a
reasonable timeframe, Plaintiffs believe they are most appropriately resolved through the
Court’s IDR process.

                                         Very truly yours,

                                         LOCKRIDGE GRINDAL NAUEN P.L.L.P.




                                         Kate M. Baxter-Kauf




547031.3                                    8
